Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 28, 2021

                                      No. 04-21-00059-CV

                             D’SPAIN CONSTRUCTION L.L.C.,
                                       Appellant

                                                v.

                                   George Samuel LUDOLF,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 20-274
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        On April 26, 2021, appellant filed an agreed motion to abate this appeal to allow time for
the finalization of settlement documents. The motion states the parties have reached a settlement
that requires surveys and other conditions to be completed by October 1, 2021, and requests
abatement of the appeal until that date.

        The motion is GRANTED IN PART and DENIED IN PART. This appeal is
ABATED until May 28, 2021. Appellant is ORDERED to file, no later than May 28, 2021
(1) a motion to dismiss this appeal in compliance with Texas Rule of Appellate Procedure 42.1;
(2) a detailed status update; or (3) its brief.


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2021.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court